Exhibit32.01 OFFICER CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Southwestern Public Service Company (SPS) on Form10-Q for the quarter ended Sept. 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (Form10-Q), each of the undersigned officers of SPS certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to such officer’s knowledge: The Form10-Q fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of SPS as of the datesand for the periods expressed in the Form10-Q. Date: Nov. 1, 2010 /s/ C. RILEY HILL C. Riley Hill President and Chief Executive Officer /s/ DAVID M. SPARBY David M. Sparby Vice President and Chief Financial Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document. A signed original of this written statement required by Section906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to SPS and will be retained by SPS and furnished to the Securities and Exchange Commission or its staff upon request. 1
